UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: December 31 Date of reporting period: March 31, 2006 Item 1. Schedule of Investments Schedule of Investments As of March 31, 2006 (unaudited) Aggressive Allocation Portfolio Schedule of Investments as of March 31, 2006 (unaudited) (a) Shares Value Percentage Equity Portfolios (91.4%) 766,906 Thrivent Partner Small Cap Growth Portfolio $10,616,581 6.7% 576,154 Thrivent Partner Small Cap Value Portfolio 10,647,781 6.8 737,313 Thrivent Small Cap Stock Portfolio 11,336,550 7.2 405,301 Thrivent Mid Cap Growth Portfolio 7,153,113 4.5 578,775 Thrivent Partner Mid Cap Value Portfolio 7,036,396 4.5 623,600 Thrivent Mid Cap Stock Portfolio 7,968,178 5.0 2,411,226 Thrivent Partner International Stock Portfolio 35,072,731 22.3 1,895,438 Thrivent Large Cap Growth Portfolio 30,431,263 19.3 925,329 Thrivent Large Cap Value Portfolio 11,166,219 7.1 1,279,677 Thrivent Large Cap Stock Portfolio 12,429,122 7.9 11,600 Thrivent Real Estate Securities Portfolio 226,694 0.1 Total Equity Portfolios (cost $137,060,516) Debt Portfolios (6.7%) 894,842 Thrivent High Yield Portfolio 4,492,642 2.9 302,025 Thrivent Income Portfolio 2,939,968 1.9 306,109 Thrivent Limited Maturity Bond Portfolio 3,023,864 1.9 Total Debt Portfolios (cost $10,532,191) Short-Term Investments (1.9%) 3,037,519 Thrivent Money Market Portfolio 3,037,519 1.9 Total Short-Term Investments (cost $3,037,519) Total Portfolio Investments (cost $150,630,226) Other Assets and Liabilities, Net Total Net Assets (a) The categories of investments are shown as a percentage of total net assets. (b) Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $7,024,112 Gross unrealized depreciation (75,717) Net unrealized appreciation (depreciation) $6,948,395 Cost for federal income tax purposes $150,630,226 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Portfolio Schedule of Investments as of March 31, 2006 (unaudited) (a) Shares Value Percentage Equity Portfolios (78.8%) 1,263,552 Thrivent Partner Small Cap Growth Portfolio $17,491,857 3.7% 947,834 Thrivent Partner Small Cap Value Portfolio 17,516,729 3.7 1,277,648 Thrivent Small Cap Stock Portfolio 19,644,471 4.2 820,810 Thrivent Mid Cap Growth Portfolio 14,486,389 3.1 1,171,452 Thrivent Partner Mid Cap Value Portfolio 14,241,814 3.0 1,500,339 Thrivent Mid Cap Stock Portfolio 19,170,883 4.1 5,013,193 Thrivent Partner International Stock Portfolio 72,919,897 15.4 4,315,683 Thrivent Large Cap Growth Portfolio 69,288,289 14.7 4,690,484 Thrivent Large Cap Value Portfolio 56,601,473 12.0 6,181,100 Thrivent Large Cap Stock Portfolio 60,035,166 12.7 529,171 Thrivent Real Estate Securities Portfolio 10,341,167 2.2 Total Equity Portfolios (cost $354,672,406) Debt Portfolios (18.3%) 8,133,805 Thrivent High Yield Portfolio 40,836,580 8.6 2,325,627 Thrivent Income Portfolio 22,638,114 4.8 2,347,427 Thrivent Limited Maturity Bond Portfolio 23,188,824 4.9 Total Debt Portfolios (cost $87,300,479) Short-Term Investments (2.9%) 13,763,896 Thrivent Money Market Portfolio 13,763,896 2.9 Total Short-Term Investments (cost $13,763,896) Total Portfolio Investments (cost $455,736,781) Other Assets and Liabilities, Net Total Net Assets (a) The categories of investments are shown as a percentage of total net assets. (b) Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $17,065,728 Gross unrealized depreciation (636,960) Net unrealized appreciation (depreciation) $16,428,768 Cost for federal income tax purposes $455,736,781 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Portfolio Schedule of Investments as of March 31, 2006 (unaudited) (a) Shares Value Percentage Equity Portfolios (62.2%) 2,763,304 Thrivent Small Cap Stock Portfolio $42,487,179 7.4% 2,784,882 Thrivent Mid Cap Stock Portfolio 35,584,392 6.2 4,537,943 Thrivent Partner International Stock Portfolio 66,007,109 11.5 4,601,109 Thrivent Large Cap Growth Portfolio 73,870,809 12.8 4,350,637 Thrivent Large Cap Value Portfolio 52,500,440 9.1 7,017,409 Thrivent Large Cap Stock Portfolio 68,157,984 11.9 970,821 Thrivent Real Estate Securities Portfolio 18,971,973 3.3 Total Equity Portfolios (cost $340,917,228) Debt Portfolios (31.0%) 10,049,898 Thrivent High Yield Portfolio 50,456,518 8.8 6,222,005 Thrivent Income Portfolio 60,566,238 10.5 6,829,543 Thrivent Limited Maturity Bond Portfolio 67,464,954 11.7 Total Debt Portfolios (cost $180,309,217) Short-Term Investments (6.8%) 39,203,914 Thrivent Money Market Portfolio 39,203,914 6.8 Total Short-Term Investments (cost $39,203,914) Total Portfolio Investments (cost $560,430,359) Other Assets and Liabilities, Net Total Net Assets (a) The categories of investments are shown as a percentage of total net assets. (b) Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $16,662,658 Gross unrealized depreciation (1,821,507) Net unrealized appreciation (depreciation) $14,841,151 Cost for federal income tax purposes $560,430,359 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation
